





ASSET PURCHASE AGREEMENT
 
 


by and between


CAREY J. KRIZ




as “Seller,”


and


ATOMIC PAINTBALL, INC.


as “Buyer”














Dated as of October 31, 2014






 
 

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated as of this 31st day of
October, 2014, is by and between Atomic Paintball, Inc., or its designee
(“Buyer”), and Carey J. Kriz (the “Seller”).


RECITALS


A. Seller owns various source code, software programs and applications,
compilations of code, software routines, subroutines and the like, patent
applications, copyrights, trade secrets, know-how and other intellectual
property which forms a proprietary information system designed to perform
functions including but not limited to increasing the ability of retailers and
manufacturers to connect with their end customers and to decrease the costs of
sales/customers access (the “PIS”).


B. Buyer, after the acquisition of related intellectual property from other
parties, intends to develop and market the PIS.


C. Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
all of the Assets (as defined herein) related to the PIS except for the Excluded
Assets (as defined below), subject to the terms and conditions of this
Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


ARTICLE 1
DEFINITIONS


1.1           Defined Terms.  As used herein, the terms below shall have the
following meanings:



“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly Controls, or is under common Control with, or is
Controlled by, such Person and, if such Person is an individual, any member of
the immediate family (including parents, parents-in-law, spouse and children) of
such individual and any trust or estate for which such individual or one or more
members of such immediate family serves as a trustee or in a similar capacity or
in which such individual or one or more members of such immediate family has a
substantial beneficial interest, and any Person who is Controlled by such member
or trust.


“Agreement” has the meaning set forth above in the preamble to this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 


“Assets” shall mean all right, title and interest of Seller in and to the PIS,
and the properties, assets and rights of any and every kind, whether tangible or
intangible, real, personal or mixed, owned, held or used by Seller or in which
Seller has any interest whatsoever (but, in each case, only to the extent of
such interest) relating to the PIS, including, without limitation, the
following:


a.           all Intellectual Property directly or indirectly related to the
PIS; and


b.           all Assumed Contracts.


However, the Assets shall not include any of the Excluded Assets, as defined
below.


“Assumed Contacts” shall mean those Contracts which Buyer has decided to assume,
by notice given to Buyer prior to Closing.


“Assumed Liabilities” shall mean Liabilities under any Assumed Contracts.


“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act or transaction that forms or could form the basis for any
specified consequence.


“Books and Records” shall mean all books and records of Seller of any and every
kind, including without limitation, CDs, other electronic files, lists, ledgers,
files, reports, plans, drawings and records of every kind held or maintained by
Seller pertaining to the Assets.
 
 
“Buyer” has the meaning set forth in the preamble to this Agreement.


“Buyer Indemnitees” shall mean Buyer and its Affiliates and their respective
Personnel.


"Certification of Designation” shall mean the document to be filed by Seller
with the Texas Secretary of State detailing the final privileges, rights and
preferences of the Preferred Stock.


“Claim Notice” has the meaning set forth in Section 9.3.


“Closing” has the meaning set forth in Section 3.1.


“Closing Date” has the meaning set forth in Section 3.1.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


"Common Stock" shall mean the Seller's common stock, no par value.


“Confidentiality Agreement” shall mean the Confidentiality Agreement dated
October 29, 2014, by and between Seller and Buyer.
 
 
 
3

--------------------------------------------------------------------------------

 


 “Contracts” shall mean all oral or written contracts, agreements, licenses,
distribution arrangements, sales and purchase agreements relating to the Assets
to which Seller or an Affiliate of Seller is a party, but excluding Intellectual
Property Contracts.


“Contractual Obligation” means any binding contract, obligation, agreement,
commitment or undertaking, whether oral or written.


“Control” and “Controlled” shall mean the possession directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns,
directly or indirectly, twenty percent (20%) or more of the securities having
ordinary voting power or the election of directors of other governing body of a
corporation or twenty percent (20%)  or more of the partnership, membership or
other ownership interest of any other Person (other than a limited partner of
such Person) will be deemed to control such corporation or person.


“Controversy” means any action, suit, proceeding, hearing, arbitration,
investigation, inquiry, complaint, charge, judgment, order, decree, injunction,
ruling, counterclaim, cross-claim, demand, cause of action, writ or assessment.


“Copyright” shall mean each and every registered and unregistered copyright to
any original work of authorship which is fixed in any tangible medium of
expression.


“Copyright Assignment” shall mean that Copyright assignment to be executed and
delivered by Seller to Buyer on the Closing Date, substantially in the form of
Exhibit A, whereby Seller transfers its Copyrights to Buyer.


“Disclosure Schedule” has the meaning set forth in Article 4 of this Agreement.


“Encumbrance” means any restriction, lease, lien, pledge, charge or other
security interest, judgment, any mechanic’s, materialmen’s and similar liens
encumbering an asset, but not (a) liens for Taxes not yet due and payable, and
(b) purchase money liens and liens securing rental payments under capital lease
arrangements.


“Excluded Assets” shall mean (i) any rights of Seller under this Agreement; and
(ii) all Contracts other than Assumed Contracts.


“Indemnity Claim” has the meaning set forth in Section 11.4 of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 


 “Intellectual Property” shall mean any and all of the following owned by Seller
or in which Seller has an interest:  (i) Trade Marks; (ii) Trade Names; (iii)
inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto; (iv) Patents and inventions upon which
patent applications have not yet been filed, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof and the right to file therefor; (v) copyrightable works, Copyrights and
all applications, registrations and renewals in connection therewith; (vi)
Software, including source and object codes, management information systems,
computer printouts, data bases and related documentation; (vii) Trade Secrets;
(viii) other proprietary rights; (ix) copies and tangible embodiments of any of
the foregoing, in whatever form or medium; (x) URLs and websites; (xi) licenses
and sublicenses granted or obtained with respect to any of the foregoing; (xii)
rights under any of the foregoing; (xiii) rights to protection or extension of
interests in any of the foregoing under all applicable laws; (xiv) all claims
(including claims for past infringement or misappropriation of intellectual
property or intellectual property rights) and causes of action of Seller against
other Persons relating to the PIS (regardless of whether or not such claims and
causes of action have been asserted by Seller), and all rights of indemnity,
warranty rights, rights of contribution, rights to refunds, rights of
reimbursement and other rights of recovery possessed by Seller relating to the
PIS (regardless of whether such rights are currently exercisable); and (xv)
goodwill associated with any of the foregoing.


“Intellectual Property Contract” has the meaning set forth in Section 4.7e.


“Investor Representation Statement” shall mean the completed and executed
questionnaire attached hereto as Exhibit C, which is incorporated herein by
reference.


“Liability” shall mean any liability (whether known or unknown, whether asserted
or unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes, in each instance attributable only to acts or
circumstances of or for periods commencing on and after the Closing Date.


“Losses and Expenses” shall mean any and all losses, costs, obligations,
Liabilities, settlement payments, awards, judgments, fines, penalties, damages,
fees, expenses (including reasonable attorneys’ fees), deficiencies, claims or
other charges.


“Patent” shall mean each and every patent, patent application, patent
disclosure, provisional application, and any utility patent resulting therefrom,
certificate of invention, or application for certificate of invention, together
with each and every extension, revision, registration, confirmation, reissue,
division, continuation or continuation-in-part, re-examination, or renewal
thereof, and any corresponding foreign filing claiming priority from any of the
foregoing, each and every patent issuing or reissuing from any of the foregoing,
and the inventions described and claimed in any of the foregoing.


“Patent Assignment” shall mean that patent assignment to be executed and
delivered by Seller to Buyer on the Closing Date, substantially in the form of
Exhibit B, whereby Seller transfers its Patents to Buyer.


“Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, consents or orders of, or filings with, or notifications to, any
governmental authority, whether foreign, federal, state or local, necessary for
the past, present or reasonably anticipated future conduct or operation of the
PIS.
 
 
 
5

--------------------------------------------------------------------------------

 


“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, association, joint venture or other entity of any kind
whatsoever.


“Personnel” shall mean all directors, officers and employees.


“PIS” has the meaning set forth in the Recitals.


“Preferred Stock” shall mean the Seller's to be authorized Class B convertible
preferred stock that (i) pays a quarterly dividend of $0.125, payable thirty
days after the end of each fiscal quarter, (ii) converts at a 10 for 1 ratio,
into shares of the Seller's Common Stock, (iii) votes on an converted basis with
the Common Stock, and (iv) following the six (6) month anniversary of the
Closing, has a conversion cap of 10% of the number of shares issued to “Seller”
in this transaction per quarter; provided however, that notwithstanding the
foregoing, the final terms and conditions of the Preferred Stock shall be set
forth in the Certificate of Designation.  .


“Purchase Price” has the meaning set forth in the Section 2.3.


 “Representative” shall mean any attorney, accountant, agent, consultant or
other representative (but shall not include Personnel) for Seller or Buyer.


“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Indemnitees” shall mean Seller and his Affiliates and their respective
Personnel.


“Software” shall mean any and all computer software that has been developed (or
is in the process of being developed) by or on behalf of Seller, including all
underlying programs, source code, object code, management information systems,
computer printouts, data bases and related documentation related to the PIS or
necessary for the operation or implementation of the PIS and any authorizations
and passwords required to access and utilize said code and intellectual property
rights related thereto or arising therefrom.


“Tax(es)” shall mean any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, penalty
or addition thereto, whether disputed or not.
 
 
 
6

--------------------------------------------------------------------------------

 


“Trade Mark Assignment” shall mean that assignment to be executed and delivered
by Seller to Buyer on the Closing Date, substantially in the form of Exhibit D,
whereby Seller transfers the Trade Marks and Trade Names to Buyer.


“Trade Marks” shall mean, trade marks, service marks, trade dress and logos,
including registrations and renewals in connection therewith, and each and every
word, slogan, design, picture or any other symbol used to identify any good
and/or service including each and every registered and unregistered trademark
and service mark anywhere in the world and each corresponding application and
“intent to use” application related thereto, together with the goodwill and the
business appurtenant thereto.


“Trade Name” shall mean the name(s) “_____________________________™” and
“______________________________________” together with all translations,
adaptations, derivations and combinations thereof and all goodwill associated
therewith.


“Trade Secrets” shall mean all know-how, trade secret, confidential business
information, including ideas, research and development, know how, formulas
(secret or otherwise), compositions of matter, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, discoveries, test procedures and specifications,
shop rights, the source code of all Software, technical information, process
technology, plans, drawings, and blue prints that derive value (economic,
strategic or otherwise) from not being generally known to and/or readily
ascertainable by other Persons, and other similar intangible property.


“URL” shall mean an electronic address for an information source on the
Internet, such as an ftp site, gopher server, or web page and known as a
Universal (or Uniform) Resource Locator.


“Work for Hire” has the meaning set forth in Section 4.7d.


1.2           Construction.  The headings and captions of the various Articles
and Sections of this Agreement have been inserted solely for purposes of
convenience, are not part of this Agreement, and shall not be deemed in any
manner to modify, explain, expand or restrict any of the provisions of this
Agreement.  Unless stated to the contrary, all references to Articles, Sections,
paragraphs or clauses herein shall be to the specified Article, Section,
paragraph or clause of this Agreement, and all references to Exhibits and
Schedules shall be to the specified Exhibits and Schedules attached hereto.  All
Exhibits and Schedules attached are made a part hereof.  All terms defined
herein shall have the same meaning in the Exhibits and Schedules, except as
otherwise provided therein.  All references in this Agreement to “this
Agreement” shall be deemed to include the Exhibits and Schedules attached
hereto.  The terms “hereby”, “hereto”, “hereunder” and any similar terms as used
in this Agreement, refer to this Agreement in its entirety and not only to the
particular portion of this Agreement where the term is used.  Whenever in this
Agreement provision is made for the payment of attorneys’ fees, such provision
shall be deemed to mean reasonable attorneys’ fees and paralegals’ fees.  The
term “including” when used herein shall mean “including, without
limitation.”  Wherever in this Agreement the singular number is used, the same
shall include the plural, and the masculine gender shall include the feminine
and neuter genders, and vice versa, as the context shall require.
 
 
 
7

--------------------------------------------------------------------------------

 


ARTICLE 2
PURCHASE AND SALE AGREEMENT


2.1           Transfer of Assets.  Upon the terms and subject to the conditions
and provisions contained herein, at the Closing, Seller shall sell, convey,
transfer, assign and deliver to Buyer (or to one or more Affiliates of Buyer
designated by Buyer), and Buyer, or such designated Affiliates, shall acquire
and accept from Seller, the Assets.


2.2           Assumed Liabilities.  From and after the Closing, Buyer shall
assume and undertake to pay, perform and discharge when due or required to be
performed the Assumed Liabilities.  Buyer shall not assume or be bound by any
duties, responsibilities, obligations or liabilities of Seller or to which
Seller or any of the Assets may be bound or affected, of whatever kind of
nature, whether known, unknown, contingent or otherwise, other than the Assumed
Liabilities.


2.3           Purchase Price.  Upon the terms and subject to the conditions set
forth herein, Buyer, as consideration for the sale, transfer, assignment,
conveyance and delivery of the Assets, shall issue to Seller or Seller’s
designee(s), and Seller or Seller’s designee(s), shall be issued Two Hundred
Fifty Thousand (250,000) shares of Preferred Stock (the “Purchase Price”) for
the Assets, deliverable at Closing or within ten (10) business days
thereafter.  Notwithstanding anything to the contrary in the Preferred Stock
designation, the Buyer's articles of incorporation or elsewhere, Seller shall
commence quarterly dividends on the Preferred Stock Series “B” for shareholders
of record on January 1, 2015.


2.4           Sales and Related Taxes.  Seller shall pay any and all sales, use,
excise, transfer and conveyance taxes payable or assessable in connection with
or as a result of the transfer of the Assets under the terms of this Agreement
and the transactions contemplated hereby.  Buyer shall not be responsible for
any business, occupation, withholding, possessory interest or similar tax or
assessment or any other tax or fee (excluding copyright fees) of any kind
relating to any period on or prior to the Closing Date with respect to Seller or
the Assets, nor for any supplemental assessment or increase in any such tax,
assessment or fee relating to such period, all of which shall be the
responsibility of Seller.


2.5           Allocation of Purchase Price. The Purchase Price shall be
allocated for federal income tax purposes among the Assets in a manner agreeable
to Buyer, provided that such allocation shall be made in a manner consistent
with Section 1060 of the Code.


2.6           Sale of Shares Pursuant to Exemption. The parties hereto
acknowledge and agree that the shares of Common Stock underlying the Preferred
Shares and the Preferred Stock shall constitute “restricted securities” within
the meaning of the Securities Act of 1933, as amended (the "Securities Act").
Seller shall execute and deliver to Buyer an Investor Representation Statement.
It is acknowledged and understood that Buyer is relying on the written
representations made by the Seller in the Investor Representation Statement.
 
 
 
8

--------------------------------------------------------------------------------

 


ARTICLE 3
CLOSING


3.1           Closing.  Upon the terms and conditions set forth herein, the
closing of the transactions contemplated herein (the “Closing”) shall be held on
November 6, 2014.    The date on which the Closing occurs is referred to as the
“Closing Date.”


3.2           Deliverables at Closing.  At the Closing, and in connection with
effecting and consummating the Closing, including, without limitation, the sale
and purchase of the Assets and the delivery of the Purchase Price, Seller and
Buyer shall, on the Closing Date, deliver the following:


a.           Seller shall deliver to Buyer:


i.           the various certificates, instruments and documents referred to in
Section 7.1.


ii.           bills of sale, assignments, and such other instruments of sale,
transfer, conveyance and assignment, including Intellectual Property transfer
documents, as Buyer and its counsel may reasonably request, all in form and
substance satisfactory to Buyer;


iii.           the originals or copies, as applicable, of all Assets, and all
Books and Records relating thereto;


iv.           the Disclosure Schedule, updated from the date of this Agreement
to the Closing Date;


v.           a completed Investor Representation Statement;


vi. exclusive access to the source code for all software constituting the
Assets, including the name(s) of the hosting entity and the authorizations and
passwords needed to access such source code; and


vii.           such other documentation as is reasonably required by Buyer to
confirm the performance by Seller, or the compliance with conditions to Closing
set out in this Agreement.


b.           Buyer shall deliver or cause to be delivered to Seller:


i.           the Preferred Stock within ten (10) business days after the Closing
Date;
 
 
 
9

--------------------------------------------------------------------------------

 


ii.           the various certificates, instruments and documents referred to
below in Section 7.2; and


iii.           such other documentation as is reasonably required by Seller to
confirm the performance by Buyer, or the compliance with conditions to Closing
set out in this Agreement.


c.           After the Closing Date, Seller shall deliver to Buyer such other
instruments as shall be reasonably requested by Buyer to vest in Buyer title in
and to the Assets in accordance with the provisions hereof.


3.3           Transaction Expenses.  Except as expressly provided herein, each
party shall bear its own costs and expenses, including attorney, accountant and
other consultant fees, in connection with the execution and negotiation of this
Agreement and the consummation of the transactions contemplated hereby.   No
costs, expenses or fees of any kind shall be a lien on any of the Assets
transferred at Closing.


3.4           Advance Payments.  All advance payments from, or monies of, third
parties on deposit with Seller relating to the Assets shall be delivered to
Buyer. All monies relating to the Assets that are on deposit with third parties
as of the Closing Date for the account of Seller or as security for Seller's
performance of its obligations with respect to the Assets shall become the
property of Buyer without any further adjustment to the Purchase Price.


3.5           Other Closing Matters.  Each of the parties shall use their
reasonable efforts to take such other actions required hereby to be performed by
it prior to or on the Closing Date.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER


As an inducement to Buyer to enter into this Agreement, Seller hereby makes, as
of the date hereof, the following representations and warranties to Buyer,
except as set forth in the disclosure schedule accompanying this Agreement,
which is attached hereto as Exhibit E and referred to as the “Disclosure
Schedule”.  The Disclosure Schedule will be arranged in paragraphs corresponding
to the lettered and numbered paragraphs contained herein:


4.1           Authorization of Transaction.  Seller has all necessary power and
authority to enter into this Agreement and has taken all action necessary to
execute and deliver this Agreement, to consummate the transactions contemplated
hereby and to perform its obligations hereunder, and no other proceedings on the
part of Seller are necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
Seller and is a valid and binding obligation of Seller, enforceable against it
in accordance with its terms (except to the extent that enforcement may be
affected by applicable bankruptcy, reorganization, insolvency and similar laws
affecting creditors’ rights and remedies and by general principles of equity
(regardless of whether enforcement is sought at law or in equity).  Each
agreement or instrument which has been or shall be entered into or executed and
delivered by Seller in connection with the transactions contemplated hereby has
been (or will be) duly authorized, executed and delivered by Seller, and is (or
will be when authorized, executed and delivered) a valid and binding obligation
of Seller, enforceable against it in accordance with its terms (except to the
extent that enforcement may be affect by laws relating to bankruptcy,
reorganization, insolvency and similar laws affecting creditors’ rights and
remedies and by general principles of equity (regardless of whether enforcement
is sought at law or in equity)).
 
 

 
 
10

--------------------------------------------------------------------------------

 
 
4.2           No Violation.  The execution and delivery of this Agreement and
the other agreements specified herein and the consummation of the transactions
contemplated hereby and thereby do not and will not conflict with or violate any
statute or law, or any judgment, decree, order, regulation or rule of any court
or governmental authority, binding upon or applicable to Seller or by which the
property or assets of Seller, including the Assets, are bound or
affected.  Seller has complied with all provisions of and is not in breach or
default (including any event or failure that with the passage of time or giving
of notice or both would become a breach or default) under each Contract.


4.3           Affiliates.  Seller has no direct or indirect stock or other
equity or ownership interest (whether Controlling or not) in any Person except
as set forth on Schedule 4.3 of the Disclosure Schedule.


4.4           Title to Assets.  Seller has good and marketable title to all of
the Assets to be transferred to Buyer, free and clear of any Encumbrance, except
as described on Schedule 4.4 of the Disclosure Schedule.


4.5           Governmental Consents and Approvals.  No consent, waiver,
agreement, approval, Permit or authorization of, or declaration, filing, notice
or registration to or with, any United States federal or state, local or foreign
governmental or regulatory authority is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby or
thereby.


4.6           Books and Records.  Seller has made and kept Books and Records
which, in reasonable detail, accurately and fairly reflect the activities of
Seller relating to the Assets in all material respects.


4.7           Intellectual Property.

a. General.  Schedule 4.7 of the Disclosure Schedule sets forth a true and
complete list of all Intellectual Property owned or utilized by or licensed to
Seller, or that is used, held for use in, or otherwise relates to the PIS, which
list briefly describes the item (including filing particulars, if applicable)
and specifies its owner.  Except as stated in the Disclosure Schedule, Seller
has the exclusive ownership of and/or right to use in any manner, in any and all
languages and by any means or media now known or hereafter devised, in
perpetuity and throughout the world, and all free and clear of any royalty,
payment, credit or other obligations, claims of infringement or other
Encumbrances, all Intellectual Property, and Seller is
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
not in conflict with or in violation or infringement of, nor has Seller received
any notice alleging or otherwise learned of any conflict with or violation or
infringement of, any Contractual Obligation or other alleged rights of any
Person with respect to any Intellectual Property.  Seller’s use of such
Intellectual Property does not infringe upon the rights of any other Person.  No
Intellectual Property which Seller, or any party to whom Seller has licensed the
Intellectual Property, has used in the conduct or operation of any business has
given rise to any written claim or any other allegation by any third party that
Seller has infringed the rights of any other Person, nor is there a valid Basis
for any such claim or allegation.  There is no Intellectual Property with
respect to which any party would be entitled to charge Buyer a royalty or
similar fee for the right to use the same after the Closing.  Seller has taken
every step to maintain and protect each item of Intellectual Property and no
filing for Intellectual Property is invalid, abandoned, cancelled, lapsed or
otherwise unenforceable.  Seller has fully complied with any and all formal
legal and/or administrative requirements related to each piece of Intellectual
Property (including the payment of all maintenance fees related thereto, and the
timely post-registration filing of affidavits of use and incontestability and
renewal applications) which are due prior to or on the Closing Date.  No
Controversy (including any opposition, public protest, interference,
invalidation and/or cancellation proceeding or other claim) has ever been
brought against any Intellectual Property and no such Controversy is either
pending or threatened, nor is there any Basis therefor.  Without limiting the
generality of, or providing an exception to (except where specifically noted),
the foregoing representations and warranties, Seller makes the following
additional representations and warranties.


b. Software.  Except as stated on Schedule 4.7, Seller:  (i) has the exclusive
right to display, perform, copy, modify, create derivative works, manufacture,
distribute, license, use and otherwise exploit all Software, in each and every
data carrying medium, whether now known or hereafter devised, that it has
created, is presently creating or otherwise owns or controls the rights to, and
(ii) owns the source code included in all Software, including the exclusive
right to modify, create derivative works, make additions to, use and otherwise
exploit, in any and all languages and by any means or media now known or
hereafter devised, in perpetuity and throughout the universe, free and clear of
any Encumbrances, all such source code.


c. URLs; Websites.  Except as stated on Schedule 4.7, Seller has sole ownership
of the URL(s) listed on Schedule 4.7 of the Disclosure Schedule, and the content
and programming scripts within the website located at the such URL(s) in any and
all languages and by any means or media now known or hereafter devised, in
perpetuity and worldwide, free and clear of any Encumbrances.


d. Works for Hire.  Except as stated on Schedule 4.7, all current and former
employees and independent contractors of Seller have executed written
Contractual Obligations with Seller (i) assigning to Seller any and all rights
to all Intellectual Property that was devised, developed and designed by such
employee or independent contractor within the scope of their employment or
engagement with Seller and acknowledging that each piece of such Intellectual
Property constitutes a “work made for hire” for Seller (each, a “Work for
Hire”); and (ii) providing for confidentiality, non-competition and
anti-solicitation on the part of the employee.  Neither Seller nor any
independent contractor or employee of Seller has entered into any Contractual
Obligation that restricts or limits in any way the scope or type of work in
which he or she may be engaged or requires him or her to transfer, assign or
disclose information concerning his or her Work for Hire to any Person other
than Seller.  Seller has exclusive ownership of all such Work for Hire.
 
 
 
12

--------------------------------------------------------------------------------

 


e.  Intellectual Property Contracts.  No party to any Contractual Obligation
concerning Intellectual Property to which Seller is a party or third party
beneficiary (an “Intellectual Property Contract”) has given notice of its
intention to terminate, or of its intention to alter the scope of rights
available under, or of its intention to fail to renew, such Intellectual
Property Contract.  Schedule 4.7 contains a complete list of each Intellectual
Property Contract.  Seller has not and, to Seller’s knowledge, no other party
has breached any Intellectual Property Contract.  Seller has not received notice
that it has breached any Intellectual Property Contract.  The consummation of
the transactions contemplated by this Agreement will not breach, terminate,
provide any right to terminate, or reduce or impair any rights under, any
Intellectual Property Contract.


4.8           Personnel and Independent Contractor Information.  Set forth on
Schedule 4.8 to the Disclosure Schedule is a true and complete list of
employees, independent contractors and any other Person(s) who contributed in
any manner to the creation of the Intellectual Property, by (i) name, and (ii)
title, position or other descriptor.  Seller has provided to Buyer true and
correct copies of each written employment contract, independent contractor
agreement, confidentiality agreement, proprietary rights agreement or similar
agreements with any employee, contractor, officer, director, member or
shareholder of Seller or Seller’s Affiliates, each of which is identified in
Schedule 4.8 of the Disclosure Schedule.


           4.9           Contracts.  Schedule 4.9 of the Disclosure Schedule
sets forth each Contract, whether written or oral, including contracts
identified in Schedule 4.8.  Each Contract is valid and binding on Seller in
accordance with its terms and is in full force and effect.  Neither Seller nor
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Contract. No event or circumstance has occurred
that, with or without notice or lapse of time or both, would constitute an event
of default under any Contract or result in a termination thereof or would cause
or permit the acceleration or other changes of any right or obligation or the
loss of benefit thereunder. Complete and correct copies of each Contract have
been made available to Purchaser.  There are no disputes pending or threatened
under any Contract.


4.10           Controversies.  Except as set forth in Schedule 4.10 of the
Disclosure Schedule, there are no Controversies affecting the Seller and the
Assets, nor, to the knowledge of Seller, including the knowledge of its counsel,
is there any threatened or pending Controversies.


4.11           Permits.  Schedule 4.11 of the Disclosure Schedule identifies all
material Permits with all federal, state, county, local or other governmental
authorities relating to the Assets.


4.12           Sufficiency of Assets.  Except as set forth in Schedule 4.12 of
the Disclosure Schedule, the Assets constitute all of the property necessary to
create and develop the PIS.
 
 
 
13

--------------------------------------------------------------------------------

 


4.13           Insolvency. Seller is not now insolvent and will not be rendered
insolvent by the transactions contemplated herein.  No assignment has been made
by Seller for the benefit of its creditors, no receiver, trustee in bankruptcy
or similar officer has been appointed to take charge of all or any of Seller’s
property, no voluntary petition has been filed by Seller, and no petition has
been filed by any other person in relation to Seller under federal bankruptcy
laws or similar state statutes and no analogous event has happened or is pending
or threatened in any jurisdiction.  The consummation of the transaction
contemplated by this Agreement will not be in violation of the rights of any
creditor of Seller under any fraudulent conveyance statute or other similar law.


4.14           Insurance.  Set forth on Schedule 4.14 is a list of Seller’s
insurance policies relating to the Assets.  Seller shall maintain its existing
insurance in full force and effect through the Closing Date, and  (a) Seller has
received no notice of default, cancellation, or termination with respect to any
of its existing insurance policies; and (b) Seller has not been refused any
insurance, nor has coverage been reduced, with respect to any aspect of its
operations. There are no pending or threatened disputes relating to coverage or
other disputed claims under any of the foregoing insurance policies.


4.15           Tax Matters.  Seller has timely filed all federal, state, and
local Tax returns or reports required to be filed by Seller.  Seller has paid,
or has properly provided for their payment when due, all Taxes and estimated
Taxes due or which later become due and payable by Seller with respect to all
taxable periods up to and including the period ending on the day prior to the
Closing Date. There are no due and unpaid assessments or proposals by any taxing
authority for Taxes for which Seller does not have adequate reserves, there are
no pending audits of Seller, and Seller has not waived restrictions on
assessment or collection of Taxes or consented to the extension of any statute
of limitations related to any Taxes.  All Taxes that Seller is or was required
by law to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper governmental body or person.


4.16           Representations Accurate as of the Closing Date.  All of Seller’s
representations and warranties contained in this Agreement, including the
Investor Representation Statement shall be correct, accurate and effective as of
the Closing Date.


4.17           Full Disclosure.  No representation or warranty by Seller in this
Agreement and no statement contained in the Exhibits or schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.Seller does not have knowledge of any fact that has specific
application to Seller (other than general economic or industry conditions) and
that may materially adversely affect the assets, business, prospects, financial
condition or the results of operations of Seller that has not been set forth in
this Agreement or the Disclosure Schedule.
 
 
 
14

--------------------------------------------------------------------------------

 




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER


As an inducement to Seller to enter into this Agreement, Buyer hereby makes the
following representations and warranties as of the date hereof to Seller:


5.1           Organization of Buyer.  Buyer is a duly organized corporation,
validly existing and in good standing under the laws of the State of Texas.


5.2           Authorization.  Buyer has all necessary corporate power and
authority to enter into this Agreement and has taken all corporate action
necessary, to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations hereunder, and no other
corporate proceedings on the part of Buyer are necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Buyer and is a valid and binding obligation of Buyer, enforceable
against it in accordance with its terms (except to the extent that enforcement
may be affected by applicable bankruptcy, reorganization, insolvency and similar
laws affecting creditors’ rights and remedies and by general principles of
equity (regardless of whether enforcement is sought at law or in equity)).  Each
agreement or instrument which has been or shall be entered into or executed and
delivered by Buyer in connection with the transactions contemplated hereby has
been (or will be) duly authorized, executed and delivered by Buyer, and is (or
will be when authorized, executed and delivered) a valid and binding obligation
of Buyer, enforceable against it in accordance with its terms (except to the
extent that enforcement may be affect by laws relating to bankruptcy,
reorganization, insolvency and similar laws affecting creditors’ rights and
remedies and by general principles of equity (regardless of whether enforcement
is sought at law or in equity)).


5.3           Governmental Consents and Approvals.  No consent, waiver,
agreement, approval, Permit or authorization of, or declaration, filing, notice
or registration to or with, any federal or local governmental or regulatory
authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby or thereby; provided, however, that Seller,
as a public company, shall make all required filings with the Securities and
Exchange Commission.


5.4           No Violation. The execution and delivery of this Agreement and the
other agreements specified herein and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Articles of Incorporation or Bylaws of Buyer or (ii) conflict with or
violate any statute or law, or any judgment, decree, order, regulation or rule
of any court or governmental authority, binding upon or applicable to Buyer or
by which the property or assets of Buyer, including the Assets, are bound or
affected.
 
 
 
15

--------------------------------------------------------------------------------

 


ARTICLE 6
PRE-CLOSING COVENANTS OF BUYER AND SELLER


Seller and Buyer covenant and agree with each other that from the date hereof
through the
Closing:


6.1           General.  Each of the parties shall, upon the terms and subject to
the conditions contained herein, pursue diligently and in good faith and use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or advisable under applicable laws and
regulations to put, consummate and make effective the transactions contemplated
hereby.


6.2           Maintenance of Assets Prior to Closing.  Seller shall maintain the
Assets prior to closing.


6.3           Investigation by Buyer.  Seller shall allow Buyer and its
Representatives, during regular business hours upon reasonable notice, to make
such inspection of the Assets and to inspect and make copies of Contracts, Books
and Records and all other documents and information requested by Buyer and
related to the Assets, and to meet with Seller and designated Personnel and/or
his Representatives.  Seller shall make available to Buyer promptly upon
reasonable request (i) all additional documents and information with respect to
the affairs of Seller relating to the Assets, and (ii) access to the Personnel
and to Seller’s Representatives as Buyer, or its Representatives, may from time
to time reasonably request and shall instruct such Personnel and Representatives
to cooperate with Buyer and its Representatives, and to make available such
documents and information as Buyer and its Representatives may request.  Buyer
shall not be restricted from access to any current or former employee or
independent contractor.


6.4           Consents and Reasonable Efforts.  Seller shall take all reasonable
actions required (i) to obtain at the earliest practicable date any and all
consents, Permits, waivers, approvals, authorizations and agreements of, and
promptly to give all notices to, effect all registrations pursuant to, and make
all other filings with or submissions to, any third parties, including, without
limitation, applications for transfer of the Assets and any other filings or
submissions with governmental and regulatory authorities, necessary or advisable
to authorize approve or permit the consummation of the transactions contemplated
hereby (to the extent transferable or assignable), and (ii) to cooperate with
Buyer in Buyer’s defense of all legal proceedings, whether judicial or
administrative and whether brought derivatively or on behalf of third parties
(including government agencies or officials), challenging this Agreement or the
consummation of the transactions contemplated hereby or thereby.  Buyer shall
furnish to Seller such necessary information and reasonable assistance as Seller
may request in connection with the preparation of all necessary filings with any
third parties, including, without limitation, governmental and regulatory
authorities.


6.5           Notification of Certain Matters.  Each party will give prompt
written notice to the other party of any material adverse development causing a
breach of any of its own representations and warranties in Articles 4 and 5
above.  Any such disclosure prior to Closing will not be considered a breach of
this Agreement if the Closing takes place.
 
 
 
16

--------------------------------------------------------------------------------

 


ARTICLE 7
CONDITIONS TO OBLIGATIONS TO CLOSE

 
7.1           Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


a.           The representations and warranties set forth in Article 4 above and
included in the Investor Representation Statement shall be true and correct at
and as of the Closing Date in all material respects;


b.           Seller shall have performed and complied with all of its covenants
hereunder in all material respects through and as of the Closing and shall  have
remedied any breach of its representations, warranties or covenants hereunder
which must be remedied as a condition precedent to Closing;


c.           No action, suit or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (iii) affect adversely the right of Buyer to own the
Assets;


d.           All material consents, approvals, waivers and Permits from third
parties (including consents from third parties to any Assumed Contracts), and
governmental and regulatory authorities required to consummate the transactions
set forth herein or contemplated hereby, if any, and which will be necessary to
the operation and development of the PIS, shall have been obtained in writing
and copies thereof provided to Buyer;


e.           Seller shall have delivered to Buyer a certificate to the effect
that each of the conditions specified above (7.1a through 7.1d) are satisfied in
all respects;


f.           Seller shall have delivered the Investor Representation Statement;


g.           All actions to be taken by Seller in connection with the
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to Buyer;


h           Seller and Buyer shall have entered into the Employment Agreement;
and


i.           Buyer shall have received bills of sale or assignments with respect
to all Assets.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
7.2           Conditions to Obligation of Seller.  The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


a.           Buyer shall have delivered a copy of the resolutions of its board
of directors authorizing the execution and delivery of this Agreement and the
consummation of the transactions set forth herein.  Such resolutions shall be
certified by an authorized officer of Buyer and as being true and correct and in
full force and effect as of the Closing Date;


b.           The representations and warranties set forth in Article 5 above
shall be true and correct in all material respects at and as of the Closing
Date;


c.           Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


d.           No action, suit or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement, (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (iii) affect adversely the right of Buyer to own the
Assets;


e.           Seller shall have delivered to Buyer a certificate to the effect
that each of the conditions specified above (7.1a through 7.1d) are satisfied in
all respects;


f.           Seller and Buyer shall have entered into the Employment Agreement;
and


g.           All actions to be taken by Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, opinions, instruments
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Seller.  Seller may waive
any condition specified in this Section 7.2 if it executes a writing so stating
at or prior to the Closing.


ARTICLE 8
RISK OF LOSS


8.1           Risk of Loss.  Seller acknowledges and agrees that Buyer does not
have any Liability or obligation to Seller in respect of any loss, theft or
damage to property experienced by Seller at any time, whether occurring prior
to, on or after the date hereof.  If Closing occurs, Buyer shall be entitled to
the proceeds of any insurance or other proceeds payable with respect to the
losses on the Assets for loss or damage occurring prior to the Closing Date,
whether received prior to, at or after Closing.  This Article shall survive the
Closing.
 
 
 
18

--------------------------------------------------------------------------------

 


ARTICLE 9
POST-CLOSING COVENANTS


9.1           General.  In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party.


9.2           Litigation Support.  In the event and for so long as any party
actively is contesting or defending against any Controversy in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act or transaction on or prior
to the Closing Date involving the Assets, the other party will cooperate with
the contesting or defending party and such party's counsel in the contest or
defense, make available its personnel, and provide such testimony and access to
its books and records as shall be necessary in connection with the contest or
defense.  Costs of counsel to the other party shall be at the sole cost and
expense of the contesting or defending party.


9.3 Access to Books and Records.  Following the Closing, Buyer will permit
Seller, during normal business hours, to have reasonable access to the
personnel, Books and Records and other data related to the Assets with respect
to periods prior to Closing, and the right to make copies and extracts
therefrom, to the extent that such access may be reasonably required in
connection with (a) the preparation of Tax returns and financial statements, (b)
compliance with the requirements of any governmental or regulatory authority,
and (c) the determination of rights and obligations under this
Agreement.  Further, Buyer agrees for a period of six (6) years after the
Closing Date, not to destroy or otherwise dispose of the Books and Records and
other data related to the Business unless Buyer first offers in writing to
surrender the Books and Records and other data to Seller.


ARTICLE 10
TERMINATION


10.1           Termination of Agreement.  This Agreement may be terminated prior
to the Closing:


a.           By mutual written consent executed by both Buyer and Seller at any
time;


b.           By either party provided such party is not in breach of this
Agreement, if the Closing does not occur by November 15, 2014;


c.           By Buyer, if any event occurs which renders satisfaction of one or
more of the conditions to Buyer’s obligations set forth in Article 7.1
impossible; and


d.           By Seller, if any event occurs which renders satisfaction of one or
more of the conditions to Seller’s obligations set forth in Article 7.2
impossible.
 
 
 
19

--------------------------------------------------------------------------------

 


10.2           In the Event of Termination; Remedies.  If any party terminates
this Agreement pursuant to Section 10.1 above, all rights and obligations of the
parties hereunder shall terminate without any Liability of any party to any
other Party (except as may be otherwise provided herein).


ARTICLE 11
INDEMNIFICATION


11.1           Seller’s Indemnity.  Seller covenants and agrees to defend,
indemnify and hold harmless the Buyer Indemnitees from and against any and all
Losses and Expenses suffered, incurred or accrued by any of the Buyer
Indemnitees directly arising from the following:


a.           the breach of any representation or warranty made by Seller, any
Exhibit or any document, instrument or certificate delivered by Seller,
including the material falsity or inaccuracy thereof; or


b.           the breach or default by Seller in the observance or performance of
any of Seller’s other obligations under this Agreement.


11.2           Buyer’s Indemnity.  Buyer covenants and agrees to defend,
indemnify and hold harmless the Seller Indemnitees from and against any and all
Losses and Expenses suffered, incurred or accrued by any of the Seller
Indemnitees directly arising from the following:


a.           the breach of any representation or warranty made by Buyer, any
Exhibit or any document, instrument or certificate delivered by Buyer, including
the material falsity or inaccuracy thereof; or


b.           the breach or default by Buyer in the observance or performance of
any of Seller’s other obligations under this Agreement.


11.3           Notice of Claims.


a. Any party seeking indemnification hereunder shall deliver to the party
obligated to provide indemnification to such party a notice (“Claim Notice”)
reasonably promptly, describing in reasonable detail the facts giving rise to
any claim for indemnification hereunder and shall include in such Claim Notice
(if then known) the amount or the method of computation of the amount of such
claim, and a reference to the provision of this Agreement upon which such claim
is based.  The party obligated to provide indemnification shall have thirty (30)
days in which to provide a response.  If the party seeking indemnification fails
to provide the Claim Notice with reasonable promptness after such party receives
notice of such claim, the other party will not be obligated to indemnify the
party seeking indemnification with respect to such claim to the extent that the
other party’s ability to defend has been irreparably prejudiced by such failure
of the party seeking indemnification.
 
 
 
20

--------------------------------------------------------------------------------

 


b.           After the giving of any Claim Notice pursuant hereto, the amount of
indemnification to which party seeking indemnification shall be entitled under
this Section shall be determined: (i) by the written agreement between the
parties; (ii) by a final judgment or decree of any court of competent
jurisdiction or an arbitration proceeding, as applicable; or (iii) by any other
means which the parties shall agree.  The judgment or decree of a court or
arbitrator shall be deemed final when the time for appeal, if any, shall have
expired and no appeal shall have been taken or when all appeals taken shall have
been finally determined.  The party seeking indemnification shall have the
burden of proof in establishing the amount of loss and expense suffered by it.


11.4           Defense of Third Party Claims.


a.           In the event of any third party claim, threat, liability, tax,
interest, fine, penalty, suit, action, proceeding, demand, damage, loss, cost or
expense with respect to which indemnity is or may be sought hereunder (an
"Indemnity Claim"), the indemnified party shall promptly notify the indemnifying
party of such Indemnity Claim, specifying in reasonable detail the Indemnity
Claim and the circumstances under which it arose. The indemnifying party may
elect to assume the defense of such Indemnity Claim, at its expense, by
providing written notice to the indemnified party within ten (10) days after the
indemnifying party receives notice of the Claim, and the indemnifying party
shall promptly engage counsel reasonably acceptable to the indemnified party to
direct and conduct such defense; provided, however, that the indemnified party
shall have the right to engage its own counsel, at its own expense, to
participate in such defense. In the event the indemnifying party does not so
elect to assume the defense of such Indemnity Claim in the manner specified
above, or if, in the reasonable opinion of counsel to the indemnified party,
there are defenses available to the indemnified party which are different from
or additional to those available to the indemnifying party or which give rise to
a material conflict between the defense of the indemnified party and of the
indemnifying party, then upon notice to the indemnifying party, the indemnified
party may elect to engage separate counsel to conduct its defense, at the
expense of the indemnifying party, and the indemnifying party shall not have the
right to direct or conduct such defense.


b.           In the event the indemnifying party assumes the defense of any
Indemnity Claim, it may at any time notify the indemnified party of its
intention to settle, compromise or satisfy such Indemnity Claim and may make
such settlement, compromise or satisfaction (at its own expense) unless within
twenty (20) days after the giving of such notice the indemnified party shall
give notice of its intention to assume the defense of the Indemnity Claim, in
which event the indemnifying party shall be relieved of its duty hereunder to
indemnify the indemnified party. Unless the indemnified party shall have given
the notice referred to in the preceding sentence, (i) the indemnified party
shall not consent to or make any settlement, compromise or satisfaction with
respect to the Indemnity Claim without the prior written consent of the
indemnifying party, which consent shall not be unreasonably withheld, and (ii)
any settlement, compromise or satisfaction made by the indemnifying party with
respect to such Indemnity Claim shall be deemed to have been consented to by
indemnified party and shall be binding upon the indemnified party.
 
 
 
21

--------------------------------------------------------------------------------

 


ARTICLE 12
MISCELLANEOUS


12.1           Assignment; Successors.  Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by any party without the prior
written consent of all other parties to this Agreement.  Seller consents to the
assignment by Buyer of its rights pursuant to this Agreement, to any Affiliate
of Buyer.  Any assignment or attempted assignment in violation of this Section
shall be void.  Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective
representatives, heirs, legatees, successors and permitted assigns, and no other
person shall have any right, benefit or obligation hereunder.


12.2           Notices. Any notice required to be given under this Agreement
shall be given in writing and may be served either by personal delivery, email,
facsimile, Federal Express or a similar recognized national over-night delivery
or courier service, postage and shipping prepaid, addressed to the respective
parties as indicated below, or such different address as a party may have fixed
by notice hereunder:


If to Buyer, addressed to:


Atomic Paintball, Inc.
2600 E. Southlake Blvd.
Suite 120-366
Southlake, Texas  76092
Attn: Darren Dunckel, President
Telephone: 817.491.4955
Fax: 817.491.4955
Email:           ddunckel@hotmail.com


with a copy to
Attorneys for Buyer:


Christian C. Onsager
Alice A. White
Onsager | Guyerson | Fletcher | Johnson
1801 Broadway, Suite 900
Denver, Colorado 80202
Telephone:  (303) 512-1123
Facsimile: (303) 512-1129
Email: consager@ogfj-law.com
Email: awhite@ogfj-law.com






 
22

--------------------------------------------------------------------------------

 
If to Seller, addressed to:


Carey J. Kriz
_______________________
_______________________
_______________________
Attn: __________________
Telephone: _____________
Fax: ___________________
Email:    ________________


with a copy to
Attorneys for Seller:


______________________
_______________________
_______________________
_______________________
Attn: __________________
Telephone: _____________
Fax: ___________________
Email:     ________________


or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.


Notices delivered personally shall be effective upon delivery.  Notices
transmitted by e-mail, facsimile or overnight delivery shall be effective when
received provided they are received during normal business hours of the
recipient on a business day, and if not, the next business day.


12.3           Choice of Law.  This Agreement shall be construed and
interpreted, and the rights of the parties determined in accordance with, the
laws of the State of Texas, without regard to conflict of laws.  Each party
irrevocably consents to the service of any and all process in any action or
proceeding arising out of or relating to this Agreement by the mailing of copies
of such process to each party at its address specified in Section 12.2.  The
parties hereto irrevocably submit to the exclusive jurisdiction of the District
Courts for Tarrant County, Texas over any dispute arising out of or relating to
this Agreement or any other agreement or instrument contemplated hereby or
entered into in connection herewith or any of the transactions contemplated
hereby or thereby and any such dispute shall be deemed to have arisen in the
State of Texas.  Each party hereby irrevocably agrees that all claims in respect
of such dispute or proceedings may be heard and determined in such courts.  The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any such dispute brought in such court or any defense of inconvenient forum
in connection therewith.
 
 
 
23

--------------------------------------------------------------------------------

 


12.4           Entire Agreement; Amendments and Waivers.  This Agreement,
together with all Exhibits and schedules attached or to be attached hereto
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties; provided that the
forms of agreements that may be attached hereto as Schedules or Exhibits shall
be superseded by the copies of such agreements by the parties thereto to be
conclusive evidence of such parties’ approval of any change or modification or
waiver of this Agreement shall be binding unless executed in writing by or on
behalf of the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.


12.5           Third Party Beneficiaries.  No Person other than the parties
hereto, shall have any rights or claims under or by virtue of this Agreement.


12.6           No Waiver.  The failure of either party hereto to seek redress
for any breach, or to insist upon the strict performance, of any covenant or
condition of the Agreement by the other shall not be, or be deemed to be, a
waiver of the breach or failure to perform, nor prevent a subsequent act or
omission in violation of, or not strictly complying with, the terms hereof from
constituting a default hereunder.


12.7           Multiple Counterparts.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile or scanned via email.


12.8           Invalidity.  In the event that any one or more of the provisions,
or any portion thereof contained in this Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision,
or any portion thereof, of this Agreement or any other such instrument.


12.9           Publicity.  No party shall issue any press release or make any
public statement regarding the transactions contemplated hereby, without the
prior approval of the other party; provided that nothing herein shall be deemed
to prohibit any party from making any disclosure which its counsel deems
necessary in order to fulfill such party’s disclosure or notice obligations
imposed by law.


12.10           Cumulative Remedies.  All rights and remedies of either party
hereto are cumulative of each other and of every other right or remedy such
party may otherwise have at law or in equity, and the exercise of one or more
rights or remedies shall not prejudice or impair the concurrent or subsequent
exercise of other rights or remedies; provided, however, that any Person
pursuing any rights and remedies with respect to access to Books and Records
shall first agree to reasonable confidentiality restriction with Buyer.
 
 
 
24

--------------------------------------------------------------------------------

 


12.13           Representation by Counsel; Mutual Negotiation.  Each party has
been represented by counsel of its choice in negotiating this Agreement.  This
Agreement shall therefore be deemed to have been negotiated and prepared at the
joint request, direction and construction of the parties, at arm’s length, with
the advice and participation of counsel, and will be interpreted in accordance
with its terms without favor to any party.


12.14           Survival of Representations, Warranties, and Agreements.  All of
the representations, warranties, covenants, promises, and agreements of the
parties contained in this Agreement, including exhibits hereto, and any
documents delivered or to be delivered pursuant to this Agreement, shall survive
the execution and delivery of this Agreement.


IN WITNESS WHEREOF, Buyer and Seller have caused this Asset Purchase Agreement
to be executed by their respective duly authorized officers, and have caused
their respective corporate seals to be hereunto affixed, all as of the day and
year first above written.


BUYER:
ATOMIC PAINTBALL, INC.
 
By: ______________________________
        Darren Dunckel, President
SELLER:
 
 
_____________________________________
             CAREY J. KRIZ, Individually



 
 
 
 
25

--------------------------------------------------------------------------------

 
 
EXHIBITS




Exhibit A: Form of Copyright Assignment


Exhibit B: Form of Patent Assignment


Exhibit C: Investor Representation Statement


Exhibit D: Form of Trade Mark Assignment


Exhibit E: Disclosure Schedule
 
 
 
26

--------------------------------------------------------------------------------

 




EXHIBIT A


 
Assignment of Copyright


For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Carey J. Kriz (hereinafter referred to as “Seller”) hereby
irrevocably sells, grants, conveys, assigns and sets over to Atomic Paintball,
Inc. (herein after referred to as “Purchaser”), and Purchaser’s successors and
assigns, all of Seller’s right, title and interest in and to the software works
set forth on Schedule A, including without limitation, any and all copyrights
and any renewals and extensions thereof, now in the United States or any other
country or countries and all actions and causes of action related to the
foregoing and all damages, profits, penalties and other recoveries related
thereto.


This Assignment is executed this _____ day of  ________________ , 2014.
 
 

  ____________________________________                      CAREY J. KRIZ       
    Address:  ____________________________________    
____________________________________  

 

    STATE OF  ________________________________ ___ )     )  ss.   COUNTY
OF ___________________________________)          

 
The foregoing instrument was acknowledged before me this _______ day
of ____________________, 2014, by Carey J. Kriz.


Witness my hand and official seal.


My commission expires: ________________


__________________________________

Notary Public
 
 
 
27

--------------------------------------------------------------------------------

 




Schedule A









 
 
 
 
 
 
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------

 


 
EXHIBIT B


 
ASSIGNMENT


WHEREAS, the undersigned inventor(s) (referred to, collectively, if more than
one, as "Assignor") have made an invention entitled “Credit System” for which an
provisional application for United States Letters Patent was filed on March 15,
2014, as application Serial No. 508316655, and


WHEREAS, Atomic Paintball, Inc., a Texas corporation ("Assignee") having a place
of business at 2600 E. Southlake Blvd., Suite 120-366, Southlake, Texas  76092,
desires to acquire all right, title and interest in and to the above identified
invention and application;


NOW, THEREFORE, Assignor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, assign, convey
and transfer unto Assignee all right, title and interest in and to the above
identified invention and application, together with all corresponding
international and foreign applications and patents which may be filed thereon,
including the right to claim priority from the above identified United States
application; and Assignor hereby agrees that Assignor will sign all lawful
papers, including, without limitation, all divisional, continuation, renewal,
extension and reissue applications, and make all rightful oaths in execution
thereof, and will generally do everything possible to aid Assignee, its
successors, assigns and nominees to obtain and enforce proper protection for the
invention in all countries, this obligation to be binding upon Assignor (each
and severally, if more than one) and upon Assignor's personal representative or
other legal successor.


IN TESTIMONY WHEREOF, the undersigned Assignor (and each of them, if more than
one) has signed below.
 
 

Date: _________________________________ ____________________________________  
CAREY J. KRIZ           Address: ____________________________________  
____________________________________

 

    STATE OF ________________________________ ___ )     ) ss.   COUNTY OF
___________________________________)          



The foregoing instrument was acknowledged before me this _______ day of
____________________, 2014, by Carey J. Kriz.


Witness my hand and official seal.


My commission expires: ________________                              
_______________________________
                                                                                                              
Notary Public


 
29

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C
 
INVESTOR REPRESENTATION STATEMENT




Atomic Paintball, Inc.


Gentlemen:
 
In connection with the receipt by the undersigned (“Seller”) of an aggregate of
250,000 shares of Series B Preferred Stock of Atomic Paintball, Inc., a Texas
corporation (the “Company”), pursuant to that certain Asset Purchase Agreement
between  the Seller and the Company (the "APA"), the Seller understands that
neither the Preferred Stock or the Common Stock underlying the Preferred Stock
(the "Common Shares," together with the Preferred Stock, the "Securities") has
been registered with the U.S. Securities and Exchange Commission (“SEC”) under
the U.S. Securities Act of 1933, as amended (the “Act”) in reliance on Section
4(a)(2) of the Act and that the Company is relying upon the representations made
in this letter in concluding that Section 4(a)(2) is available for the issuance
of the Preferred Stock.  Capitalized terms used herein will have the meaning
ascribed to such terms in the APA.  Seller hereby represents as follows:


Seller is acquiring the Preferred Stock for his own account, not as a nominee or
agent, for investment and not with a view to or for resale in connection with,
any distribution or public offering thereof within the meaning of the Act,
except pursuant an effective registration statement under the Act, or an
exemption from registration under the Act.
 
Seller has been advised that neither Preferred Stock or Common Shares have been
registered under the Act or any other applicable securities laws and that the
securities are being offered and sold pursuant to Section 4(a)(2) of the Act and
Rule 506 thereunder, and that the Company’s reliance upon Section 4(a)(2) and
Rule 506 is predicated in part on Seller representations as contained herein.
 
Seller represents to Company that:
 
I am a resident of the State of __________________________________.





--------------------------------------------------------------------------------

Please print above the exact name(s) in which Securities are to be held


My mailing address is:  
 

--------------------------------------------------------------------------------

                                                                                                                                      

--------------------------------------------------------------------------------




SELLER  (Please initial one)


Category I ______
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with the undersigned’s spouse,
presently exceeds $1,000,000 (including homes, home furnishings and
automobiles).





 
30

--------------------------------------------------------------------------------

 


Category II ______
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in the last two calendar years, or
joint income with the undersigned’s spouse in excess of $300,000 in the last two
calendar years, and has a reasonable expectation of reaching the same income
level in the current calendar year.



Category III ______
The undersigned is a bank as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the 1933 Act, whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940, or a business development company as defined in Section 2(a)(48) of
that Securities Act; Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by the plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons who are “Accredited Investors” as defined in Section 230.501(a) of
the Securities Act.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 (describe entity)
 
Category IV _____
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(describe entity)
 





Category V ______
The undersigned is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(describe entity)







Category VI ______
The undersigned is a director or executive officer of the Company.



Category VII _____
The undersigned is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a “Sophisticated Person” as described in Section
230.506(b)(2)(ii) of the Securities Act.

 
 
 
31

--------------------------------------------------------------------------------

 


Category VIII _____
The undersigned is an entity in which all of the equity owners are “accredited
investors” as defined in Section 230.501(a) of the Securities Act.



 
 

 
(describe entity)



Seller acknowledges that the Securities have not been registered under the
Securities Act or the securities laws of any state and are being offered, and
will be sold, pursuant to applicable exemptions from such registration for
nonpublic offerings and will be issued as “restricted securities” as defined by
Rule 144 promulgated pursuant to the Securities Act.  The Securities may not be
resold in the absence of an effective registration thereof under the Act and
applicable state securities laws unless, in the opinion of the Company's
counsel, an applicable exemption from registration is available.
 
Seller is acquiring the Securities for Seller’s own account, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.
 
Seller understands and acknowledges that the Common Shares will bear the
following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS
 
Seller acknowledges that an investment in the Securities is not liquid and such
securities are transferable only under limited conditions.  Seller acknowledges
that such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  Seller is aware of the provisions of Rule 144 promulgated under the
Securities Act, which permits limited resale of securities purchased in a
private placement subject to the satisfaction of certain conditions and that
such Rule is not now available and, in the future, may not become available for
resale of the Securities.  Furthermore, Seller understands that the Buyer has no
obligation to the Seller to register the Securities with and has not represented
to the Seller that it will so  register the Securities.
 
 
 
32

--------------------------------------------------------------------------------

 

 
Seller acknowledges that it is able to protect its interests in connection with
the acquisition of the Securities and can bear the economic risk of investment
in such securities without producing a material adverse change in Seller’s
financial condition.  Seller otherwise has such knowledge and experience in
financial or business matters that Seller is capable of evaluating the merits
and risks of the investment in the Securities.
 
Seller represents that Seller:
 
(Check applicable box)
 
 
o
IS NOT a registered broker-dealer and does not have any direct or indirect
affiliation or association with a registered broker-dealer, whether as a
director, officer, partner, beneficial owner of a 10% or greater interest in a
registered broker-dealer (proceed to 12 below); or



 
o
IS a registered broker-dealer or an affiliate or associate of a registered
broker-dealer.  (Proceed to 10(a) and (b) below).

 
(a)           The name of the broker-dealer and the nature of the relationship
are as follows:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------





(b)           If Seller is a registered broker-dealer or an affiliate or
associate of a registered broker-dealer, the Seller for whom the undersigned is
completing this questionnaire acquired the securities to be resold in the
ordinary course of business and at the time of purchase had no agreements or
understandings, directly or indirectly, with any person to distribute the
securities.
 
   Agree                                   Disagree


The undersigned will notify the Company immediately of any changes in the
information relating to the undersigned that occur as a result of any purchase
or sale of the Company’s securities or other developments.
 
Seller represents as follows:
 
(Initials)
I am aware of the Buyer's business affairs and financial condition.
 
(Initials)
I have examined or have had an opportunity to examine, before the date hereof,
such documents and information relevant to this transaction as may have been
requested from the Buyer, in that connection, I have taken all steps necessary
to evaluate the merits and risks of receiving the Securities as the Purchase
Price so that I have been able to reach an informed and knowledgeable decision
to acquire the Securities.  

 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
(Initials)
I  have had an opportunity to ask questions of and receive answers from officers
of the Buyer, or a person or persons acting on its behalf, concerning the terms
and conditions of this investment, and all such questions have been answered to
my full satisfaction.
 
 
(Initials)
Seller has not relied on any financial projections, models or other financial
information relating to the Company not contained in the Company’s filings with
the Securities and Exchange Commission, whether such projections, models or
other information were provided by the Company or any other source.  Seller
acknowledges that such projections and models are inherently unreliable and are
not an accurate indication of the Company’s business prospects or future
financial performance.



Seller agrees to defend, indemnify and hold the Company harmless against any
liability, costs or expenses arising as a result of any dissemination of the
Securities by Seller in violation of the Act or applicable state securities law.
 
 
 

 
Very truly yours,
 
 
“Seller”
 


_____________________
CAREY J. KRIZ








 
Dated: ____, 2014
 

 
 


 
 
 
34

--------------------------------------------------------------------------------

 




EXHIBIT D




TRADEMARK ASSIGNMENT
(Intent to Use)




WHEREAS, CAREY J. KRIZ ("Assignor") an individual, having his principal place of
business at has a bona fide intent to use the trademarks set forth on Exhibit A
and has filed the identified intent to use applications for registration of
these trademarks (the Marks); and


WHEREAS, Atomic Paintball, Inc , ("Assignee") a Texas corporation, having its
principal place of business at 2600 E. Southlake Blvd., Suite 120-366,
Southlake, Texas  76092 , is desirous of acquiring said Marks, together with
that part of the business to which the mark pertains, and any goodwill
associated therewith;


NOW, THEREFORE, Assignor, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, assign, convey
and transfer unto Assignee, its successors and assigns, all right, title and
interest in and to the above identified Marks together with that part of the
business to which the Marks pertain, and any goodwill associated therewith.


IN TESTIMONY WHEREOF, the undersigned Assignor has signed below this ___ day
of  ___________, 2014.


 

  ________________________________________________  
CAREY J. KRIZ

 

    STATE OF _______________________________ _ ___ )     ) ss.   COUNTY OF
___________________________________)          

 
 
The foregoing instrument was acknowledged before me this _______ day of
____________________, 2014, by Carey J. Kriz.


Witness my hand and official seal.


My commission expires: ________________


__________________________________

Notary Public


 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 EXHIBIT E


Disclosure Schedule


4.3 - Affiliates


There are no affiliates.


4.4 - Title to Assets


The title to the Assets is controlled and owned by the Seller, excluding Quick
Check which is included in an agreement with Joe Signore.


4.7(a) – Intellectual Property/General


See attached list.  The headings on the attached document shall be deemed to
have the meanings set forth in the definitions contained in the Agreement.


The intellectual property is designed to provide a complete system for managing
the activities of a store related to the sale of products through a mobile
portal, the management of select activities of a store (including staff
scheduling), and the control of various customer lists related to the store’s
activities.


The primary inventions are software although novel hardware technologies are in
development that create unique platforms for the delivery of the software
products in the marketplace.  The most current version of this is described as
the xServer, which is designed as a free-standing micro web server that will
control the activities of multiple applications within an environment.


The intellectual property has been reduced to practice through various web
services and was demonstrated in the form of hybrid Android and IOS
applications.  These applications will need to be recompiled due to the shutdown
of JCS.


4.7(b) – Intellectual Property/Software



Described in section 4.7(a)
 
 
 
36

--------------------------------------------------------------------------------

 


4.7(c) – Intellectual Property/URLs


URL
IP Address
 
 carpostore.com
207.245.88.172
Store Manager Solution
carponet.com
207.245.88.172
Virtual Store Solution
quickchecksales.com
207.245.88.172
Payment Store Monitor
quickcheckmerchant.com
207.245.88.172
Merchant Console
qcembed.com
207.245.88.172
Embedded Payment System
quickcheckconsole.com
207.245.88.172
 
qwiksee.com
207.245.88.172
Closed Loop Payment System
qwikseeMart.com
207.245.88.172
Closed Loop Product Marketplace

 


4.7(d) – Intellectual Property/Works for Hire


None.



4.7(e) – Intellectual Property/Software


Described in section 4.7(a)


4.8 – Personnel and Independent Contractor Information


All of the application software contained in this agreement has been solely
developed by the Seller. Staff that assisted the Seller on the review and
testing of the applications included:


Bryan Jones
Jerry Williams
Alex Kriz
 

 
 
37

--------------------------------------------------------------------------------

 
 
None of these staff members are listed as contributing inventors.  All of their
development activities were supported by the Seller.


4.9 – Contracts  


There are no development contracts in place.



4.10 – Controversies


None.



4.11 – Permits


None.



4.12 – Sufficiency of Assets


Not applicable.
 
4.14 - Insurance


None.
 

 
 
38

--------------------------------------------------------------------------------

 
 
Attachment to Disclosure Schedule – 4.7(a)
 
Software:




Asset Purchase Reference
Technology Foundation
Core System Applications
Database Connectivity, various supporting Applications (Profile, Message, Man)
Geospatial Database
Database implementation
Locator
Locator Software and Plans
Quick Check
Quick Check Software and Invention
Purchase Center
Invention (See Description in Folder)
V Store
V Store Software and Plans
Qwiksee
Closed Loop Payment Application

 
 The technology foundation is divided into specific software and a connected
database.  These elements are described below.
 


 
Software Applications:
 

     
Modules
Size
Code Base
   
Server Code
Store Manager
 
184
6225756
MXML, ActionScript
 
Compiled Binary
V Store
   
130
2080675
PHP, Javascript with HTML5
Scripts
QuickCheck Embed
 
50
175077
PHP, Javascript with HTML5
Scripts
Quick Check
 
66
395868
PHP, Javascript with HTML5
Scripts
Message Man
 
32
110212
PHP, Javascript with HTML5
Scripts
Profile
   
43
155904
PHP, Javascript with HTML5
Scripts
Locator
   
122
1365520
PHP, Javascript with HTML5
Scripts
Qwiksee
   
+
+
PHP, Javascript with HTML5
Scripts
Totals
   
627
 10,509,012
       
Avg Line Size
 
40
262,725
Lines of Code
   

 
 
 
39

--------------------------------------------------------------------------------

 
 
All of the applications and modules included in this sheet  (or the Software)
were the sole design of Carey J. Kriz, although the team of Jerry Williams,
Bryan Jones and Alex Kriz participated in testing these designs and ensuring
application compliance.
 
All of the designs included herein are the sole property of Carey J. Kriz.
 
All of the code, excluding various 3rd party libraries that are referenced
within the code, has been written by Mr. Kriz.
 
The code requires approximately 10mb of storage in its source form.  A listing
of the specific modules is included.   All of the modules listed in this
document are available for reference on the servers maintained at DCANet or
through Mr. Kriz.

 
Locator
               
PHP Module
               
aGet.php
     
File
482863
 
Total
   
checkOpenX.php
   
Modules
110
       
checkRedirectX.php
         
File
 
1,365,520
codeGenerator.php
         
Modules
 
122
communityFavoritesAdd.php
             
communityFavoritesRemove.php
           
communityRetrieveCalendarPages.php
           
dataMigration.php
   
Javascript Module
       
eCouponBroadcastMailer.php
 
mainT_3_min.js
 
File
882657
 
eCouponDistanceSearch.php
 
mainT_Old.js
 
Modules
12
 
eCouponDistanceSearch_Quick.php
mainTReadECoupon.js
   
eCouponMailer.php
 
popUp.js
         
eCouponRetrieve.php
 
slider.js
         
eCouponRetrieveDetails.php
 
specialsPopUp.js
       
eCouponRetrieveDetails_Quick.php
fz.js
         
eCouponTranUpdate.php
 
main.js
         
favoritesAdd.php
   
mainT.js
         
favoritesLoyalty.php
 
mainT_2.js
       
favoritesLoyaltyCommunity.php
mainT_3.js
       
favoritesManager.php
             
favoritesPage.php
               
favoritesPageBuildCompleteMessage.php
         
favoritesPageBuilderFirstSearch.php
           
favoritesPageBuilderFramework.php
           
favoritesPageBuilderInsert.php
           

 
 
 
40

--------------------------------------------------------------------------------

 
 
favoritesPageCommunity.php
             
favoritesPageDeleteMsg.php
             
favoritesPageListing.php
             
favoritesPageListingUpdate.php
           
favoritesPageLocationSearch.php
           
favoritesPageLogIn.php
             
favoritesPageOverview.php
             
findMeEmail.php
               
forumAdd.php
               
frontPageAboutIntro.php
             
frontPageClusterSearch.php
             
frontPageFavoritesIntro.php
             
frontPageLocationOptions.php
           
frontPageLoginDivs.php
             
frontPageMain.php
               
frontPageMainENTRY.php
             
frontPageMainENTRY_old.php
             
frontPageMapIntro.php
             
frontPageNameIntro.php
             
frontPageNameSearch.php
             
frontPageTypesPageX.php
             
getDupImage.php
               
getNeighborhoodsX.php
             
getNeighborhoodsXMarket.php
           
helpPageFavorites.php
             
helpPageID.php
               
helpPageMap.php
               
listingEmail.php
               
listingPageBuild.php
             
listingPageBuild_Quick.php
             
listingPageBuildVMall.php
             
listingProcessDetails.php
             
listingProcessPages.php
             
listingStateDetails.php
             
listingUpdate.php
               
mailAttachment.php
             
mapPageClusterSelectBuild.php
           
mapPageDistanceSearch.php
             
mapPageDistanceSearch_Quick.php
           
mapPageFavoritesLogin.php
             
mapPageJoin.php
               

 
 
 
41

--------------------------------------------------------------------------------

 
 
mapPageLogIn.php
               
mapPageMapFavoritesListing.php
           
mapPageNavigationBuild.php
             
netLog.php
               
netLogin.php
               
netLoginEmail.php
               
orderTracking.php
               
overlayAboutFavorites.php
             
overlayAboutLoyalties.php
             
overlayAboutSpeech.php
             
overlayAboutUs.php
             
overlayEmailPage.php
             
overlayFavSavePage.php
             
overlayFavSaveResponsePage.php
           
overlayHelpPage.php
             
overlayIWHelp.php
               
overlayListingEmailPage.php
             
overlayMapPage.php
             
overlayNoSpecials.php
             
overlayNotNow.php
             
overlayPage.php
               
overlayTrustPage.php
             
overlayUseGPSPage.php
             
path.php
                 
pathFiles.php
               
pathJCS.php
               
recommendationsAddComments.php
           
recommendationsBuilder.php
             
recommendationsCommentForm.php
           
recommendationsFindMembers.php
           
recommendationsMemberSelectProfile.php
         
recommendationsPersonalProfile.php
           
recommendationsRetrieve.php
           
search1.php
               
xProtect.php
               
trackingSearchPage.php
             
supportAdd.php
               
stripInputVars.php
               
storeClicker.php
               
specialsThumb.php
               
specialsRetrieve.php
             

 
 
 
42

--------------------------------------------------------------------------------

 
 
specialsEmail.php
               
seqAdjust.php
               
searchRetrieve.php
               



 
Profile
               
PHP Module
             
blasterLoginSec.php
 
File
121737
 
Total
   
checkOpenX.php
 
Modules
39
       
checkOpenZ.php
       
File
155904
 
closeMail.php
       
Modules
43
 
cr_randString.php
             
findMe.php
             
getBlasts.php
             
loadDataDiv.php
             
loadMemberSearchDiv.php
           
loadPolling.php
             
localRetrieveUser.php
           
mail.php
   
Javascript Module
       
mailInvite.php
 
_jsMemberSearch.js
   
File
34167
messageBroadcast.php
_jsProfile.js
   
Modules
4
pAdd.php
   
imbBack.php
       
pAdd_Admin.php
 
secPW.js
         
path.php
               
path_mp.php
             
pathFiles.php
             
pDemo.php
             
pDemo_Admin.php
             
pPic.php
               
profile_Check.php
             
profile_Check_Confirm.php
           
profileLogin.php
             
profileLogin_Check.php
           
profileLogin_Search.php
           
profileLogin_Upd.php
           
profileLoginSec.php
             
profileLoginSecIn.php
           
profileLoginSecInOut.php
           
pwConvert.php
             
retrieveTotal.php
             
retrieveUserLists.php
             
secLogin.php
             
shipMessage.php
             
sms.php
               
aGet_Cr.php
             
aLog.php
               

 


 
43

--------------------------------------------------------------------------------

 
 
Message Man
           
PHP Module
           
path.php
   
File
61321
 
Total
 
path_mp.php
 
Modules
27
     
pathFiles.php
       
File
110212
pwConvert.php
       
Modules
32
retrieveTotal.php
           
retrieveTotal_Loc.php
         
retrieveUserLists.php
           
retrieveUserLists_Loc.php
         
retrieveUserLists_Staff.php
         
secLogin.php
           
shipMessage.php
 
Javascript Module
     
shipMessage_Loc.php
_jsBlaster_Staff.js
 
File
48891
shipMessage_Staff.php
_jsBlaster_VS.js
 
Modules
5
sms.php
   
_jsBlaster.js
     
aGet_Cr.php
 
_jsBlaster_min.js
     
aLog.php
             
blasterLogin.php
           
blasterLogin_Loc.php
           
blasterLogin_Staff.php
         
blasterLoginSec.php
           
checkOpenX.php
           
cr_randString.php
           
getBlasts.php
           
loadPolling.php
           
localRetrieveUser.php
         
mail.php
             
messageBroadcast.php
         

 

 
 
44

--------------------------------------------------------------------------------

 
 
Quick Check
           
PHP Module
           
aText.php
 
File
178142
 
Total
 
cardRemove.php
 
Modules
50
     
cardRetrieve.php
       
File
395868
cardRetrieve_Old.php
     
Modules
66
cardSave.php
           
cardUse.php
           
catSearch.php
           
communitySelectOptions.php
         
cr_decrypt.php
           
cr_encrypt.php
 
Javascript Module
     
cr_generateKeys.php
index.js
   
File
217726
cr_Master.php
 
locator.js
   
Modules
16
cr_randString.php
 
loc2.js
       
cr_test.php
 
profile.js
       
dealsStateListing.php
purchases.js
     
entryDivs.php
 
favorites.js
     
favoritesListing.php
 
prng4.js
       
favoritesPage.php
 
rng.js
       
favoritesUpdate.php
rsa.js
       
findMe.php
 
sha1.js
       
getPromoImage.php
sha256.js
       
logWindow.php
 
sha512.js
       
memberAddress.php
asn1.js
       
memberEmail.php
 
cr_js.js
       
memberLogin.php
 
jsbn.js
       
memberName.php
 
md5.js
       
memberPW.php
           
memberPW_Reset.php
         
memberUserID.php
           
path.php
             
purchaseListing.php
         
purchaseListingDetail.php
         
purchaseSingleTran.php
         
qpLoc.php
           
qpLoc2Log.php
           
qpLogin.php
           
rawCardInputs.php
           
receipt.php
           

 
 
 
45

--------------------------------------------------------------------------------

 
 
requestsLoc.php
           
search1.php
           
searchRetrieve.php
           
signUpDivs.php
           
signUpValidation.php
         
smsMailer.php
           
upgradeCheck.php
           
aGet.php
             
aGet_Cr.php
           
aGetO.php
           
aLog.php
             
aResetPassword.php
         



 
QC Embed
     
PHP Module
     
qpLoc.php
   
File
175077
qpLoc2Log.php
 
Modules
50
qpLogin.php
     
rawCardInputs.php
     
receipt.php
     
requestsLoc.php
     
search1.php
     
searchRetrieve.php
     
signUpDivs.php
     
signUpValidation.php
   
smsMailer.php
     
upgradeCheck.php
     
aGet.php
       
aGet_Cr.php
     
aGetO.php
     
aLog.php
       
aResetPassword.php
     
aText.php
       
cardRemove.php
     
cardRetrieve.php
     
cardRetrieve_Old.php
   
cardSave.php
     
cardUse.php
     
catSearch.php
     

 
 
 
46

--------------------------------------------------------------------------------

 
 
communitySelectOptions.php
   
cr_decrypt.php
     
cr_encrypt.php
     
cr_generateKeys.php
     
cr_Master.php
     
cr_randString.php
     
cr_test.php
     
dealsStateListing.php
     
entryDivs.php
     
favoritesListing.php
     
favoritesPage.php
     
favoritesUpdate.php
     
findMe.php
     
getPromoImage.php
     
logWindow.php
     
memberAddress.php
     
memberEmail.php
     
memberLogin.php
     
memberName.php
     
memberPW.php
     
memberPW_Reset.php
   
memberUserID.php
     
path.php
       
purchaseListing.php
     
purchaseListingDetail.php
   
purchaseSingleTran.php
   

 
 
V Store
           
PHP Module
           
splashPage.php
 
File
641920
 
Total
 
storeAdd.php
 
Modules
112
     
storeClicker.php
       
File
2080675
storeInquiries.php
       
Modules
130
storeLogin_EX.php
           
storeLoginX.php
           
tbBlock.php
           
tbListRemove.php
           
tbMail.php
 
Javascript Module
 
File
1438755
tbReadSave.php
 
getLinker.js
 
Modules
18

 
 
 
47

--------------------------------------------------------------------------------

 
 
tbRemove.php
 
internalStore.js
     
tbSave.php
 
internalStore1.js
     
tbSentMailRemove.php
internalStore1Old.js
 
text.php
   
internalStore2.js
     
aGet_Cr.php
 
internalStoreOLD.js
     
aLog.php
   
introJS.js
       
archiveSentNote.php
jquery.iosslider.js
     
checkOpenMicro.php
jsAnim.js
       
checkOpenX.php
 
knockout.js
     
cr_randString.php
 
messaging.js
     
createSalesErrorRecord.php
micro.js
       
createSalesTranRecord.php
micro2.js
       
createVerificationData.php
OOH.js
       
editFavoritesRemove.php
popUpStore.js
     
editMyBannedList.php
rDeanSeat.js
     
editMyFavorites.php
UNYOS.js
       
editMyPublicWall.php
video.js
       
editMyRolodex.php
           
externalLogin.php
           
favoritesAddX.php
           
favoritesListing.php
           
favoritesLogInX.php
         
favoritesMemberAdd.php
         
favoritesMemberCheck.php
         
favoritesMemberRemove.php
         
favoritesPrivateMemberAdd.php
       
favoritesPrivateMemberFind.php
       
formatPrivateWall_Final.php
         
formatPublicWall.php
         
formatPublicWall_Final.php
         
getLinker.php
           
getPrivateLinker.php
         
getRow.php
           
getSeat.php
           
loadPolling.php
           
localRetrieveBlasterLaunch.php
       
localRetrieveBlasterPages.php
       
localRetrieveCalendarPages.php
       
localRetrieveContactPages.php
       
localRetrieveGalleryBuilder.php
       
localRetrieveGalleryImagePages.php
       

 
 
 
48

--------------------------------------------------------------------------------

 
 
localRetrieveGalleryPages.php
       
localRetrieveHelpPages.php
         
localRetrievePages.php
         
localRetrievePostPages.php
         
localRetrievePostPages_New.php
       
localRetrievePostPages_Refresh.php
       
locationStoreX.php
           
mailer1.php
           
memberInvite.php
           
memberJoin.php
           
memberMailLink.php
         
orderTracking.php
           
overlayDisclaimerPage.php
         
overlayEmailPage.php
         
overlayGeneralErrorPage.php
         
overlayImageGalleryPage.php
         
overlayPage.php
           
path.php
             
path_F.php
           
path_mp.php
           
path_U.php
           
pathFiles.php
           
paymentDetails.php
         
paymentEntranceForm.php
         
paymentProcess1.php
         
paymentProcess2.php
         
paymentProcessM1.php
         
paymentProcessM2X.php
         
paymentProcessMX.php
         
paymentProcessMX_New.php
         
paySig.php
           
postLogin.php
           
postUserMail.php
           
postUserMessage.php
         
postUserMessage_New.php
         
privateWall.php
           
privateWallBuild.php
         
publicPostsAct.php
           
qpFollowerList.php
           
qpLogin.php
           
quickJoin.php
           

 
 
 
49

--------------------------------------------------------------------------------

 
 
readSentMail.php
           
receipt.php
           
receiptForStore.php
         
saleInventory.php
           
saleItemsPic.php
           
saleItemsX.php
           
searchMemberDB.php
         
searchMemberSite.php
         
sendGeneralMessage.php
         
sendMeAPersonalNote.php
         
sendMeAPersonalNote_Login.php
       
sendMeAPersonalNote_Login_p.php
       
setAllPostingPages.php
         
setMicroPages.php
           
setOPages.php
           
shareMail.php
           
sms.php
             
smsMailer.php
           
specialRetrieveDetails.php
         
specialsEmail.php
           

 
 
Store Manager
                 
MXML Module
                 
Markets_storeECommercPages.mxml
 
File
6120831
 
Total
   
Markets_storeEmbedLinks.mxml
   
Modules
131
       
Markets_storeEmulator.mxml
         
File
6225756
 
Markets_StoreLandingPage.mxml
       
Modules
184
 
Markets_storeMessageBoard.mxml
             
Markets_storeServices.mxml
               
Markets_storeStaffManager.mxml
             
Markets_storeStaffMessage.mxml
 
ActionScript Module
   
File
104925
Markets_storeStaffMobileCalendar.mxml
 
getSystemDateandTimeasInt.as
Modules
53
Markets_storeStaffSchedule.mxml
 
getSystemDateFormatted.as
   
Markets_storeStaffStoreCalendar.mxml
 
getSystemDateFuture.as
   
Markets_storeWebPages.mxml
   
getSystemTime.as
       
Markets_SystemCardSales.mxml
   
getSystemTimeasString.as
   
Markets_SystemLog.mxml
   
getSystemTimeFormatted.as
   
Markets_webMessages.mxml
   
getSystemTimeHHMMSS.as
   
Markets_webPagesGallery.mxml
 
IconCellRenderer.as
       

 
 
 
50

--------------------------------------------------------------------------------

 
 
Markets_webPersonalPages.mxml
 
messagingVariables.as
   
l_license_TerritoryOpportunity.mxml
 
returnDate.as
       
l_mainServicesCountyLicense.mxml
 
returnDateAsInteger.as
   
l_mainServicesStateLicense.mxml
 
returnDateFormatted.as
   
license_Activity.mxml
   
returnDateFormattedAsInt.as
   
license_AdminManager.mxml
   
RSSParser.as
       
license_AdminPricer.mxml
   
setHelpFlag.as
       
license_AnnounceBuilder.mxml
   
videoPlayer.as
       
license_Announcement.mxml
   
WindowsControlFunctions.as
   
license_CodeManager.mxml
   
aspectRatioCalculator.as
   
license_commentResponse.mxml
 
buildCallistoName.as
       
license_CountyActivationPings.mxml
 
buildCallistoUserName.as
   
license_CountyStorePricer.mxml
 
buildDeleteConfirmationWindow.as
 
license_CountyTerritoryMap.mxml
 
buildHTMLPopUp.as
       
license_Forms.mxml
     
buildImageArrayCollection.as
   
license_Introduction.mxml
   
buildImagePopUp.as
       
license_MainServicesAdmin.mxml
 
buildMessagePopUp.as
   
license_StateCounties.mxml
   
buildPopUp.as
       
license_StateFinancials.mxml
   
buildPopUpC.as
       
license_StateMaterials.mxml
   
buildPopUpfromImageObject.as
   
license_StateReporting.mxml
   
buildToolTipArrays.as
   
license_StateSupport.mxml
   
buildTVPlayerPopUp.as
   
license_Store.mxml
     
calculateStartandEndDates.as
   
license_TerritoryOpportunity.mxml
 
callHelpRoutine.as
       
license_VStoreSales.mxml
   
convertCommas.as
       
mainServicesAdmin.mxml
   
convertSpecialChars.as
   
mainServicesB.mxml
     
convertSpecialCharsforXML.as
   
mainServicesManager.mxml
   
createDateArray.as
       
mainServicesMGR.mxml
   
createDeleteWindowforContentWarehouse.as
mainServicesPP.mxml
   
createFileName.as
       
mainServicesStateLicense.mxml
   
createHelpMessage.as
   
Manager_mainServices.mxml
   
createJPGfromCanvas.as
   
Markets_ActivityMonitorBumper.mxml
 
createJPGfromScreenImage.as
   
Markets_activityMonitorConsumer.mxml
 
createThumbNail.as
       
Markets_activityMonitorMaster.mxml
 
DataGridDataExporter.as
   
Markets_affiliateProcess.mxml
   
datagridSamples.as
       
Markets_appointmentBaseHours.mxml
 
DateGenerator.as
       
Markets_appointmentCalendar.mxml
 
displayHelpMessage.as
   
Markets_appointmentHolidays.mxml
 
displayVideoPlayer.as
   
Markets_auctionIntro.mxml
   
flipToolFlag.as
       
Markets_auctionResults.mxml
   
getDateFromInputDate.as
   

 
 
 
51

--------------------------------------------------------------------------------

 
 
Markets_categoryAssignment.mxml
 
getHelpString.as
       
Markets_categoryCreate.mxml
   
getSharedObjects.as
       
Markets_categoryEditor.mxml
   
getSystemDate.as
       
Markets_categorySequencer.mxml
 
getSystemDateandTime.as
   
Markets_communityCalendar.mxml
             
Markets_corporateServices.mxml
             
Markets_duplicatesManager.mxml
             
Markets_flaggedLocations.mxml
               
Markets_forumLocationPings.mxml
             
Markets_forumManager.mxml
               
Markets_forumQuestions.mxml
               
Markets_forumStatistics.mxml
               
Markets_Gateway.mxml
               
Markets_giftCards.mxml
               
Markets_helpSystem.mxml
               
Markets_introConsole.mxml
               
Markets_inventoryIntro.mxml
               
Markets_inventoryUpdate.mxml
               
Markets_listBannedApproved.mxml
             
Markets_listCustomers.mxml
               
Markets_listFollowerManager.mxml
             
Markets_listIntroduction.mxml
               
Markets_listNetworkMembers.mxml
             
Markets_listPrivateManager.mxml
             
Markets_listStoreInquiries.mxml
             
Markets_mainServicesSM.mxml
               
Markets_mapBuilder.mxml
               
Markets_MemberLeve.mxml
               
Markets_messagingPlans.mxml
               
Markets_messagingSMSBuilder.mxml
             
Markets_messaginMailBuilder.mxml
             
Markets_microManager.mxml
               
Markets_monitorMaster.mxml
               
Markets_msgBlastLogin.mxml
               
Markets_NetMgr_FailedTransactions.mxml
             
Markets_NetMgr_TranEdit.mxml
               
Markets_NetMgr_TranPhoto.mxml
             
Markets_netMgrCommunities.mxml
             
Markets_netMgrLocationLoader.mxml
             
Markets_netMgrRedirect.mxml
               
Markets_networkCSVtoDB.mxml
               

 
 
 
52

--------------------------------------------------------------------------------

 
 
Markets_networkLocations.mxml
             
Markets_networkLocationServices.mxml
             
Markets_networkProductDuplicator.mxml
             
Markets_networkStaff.mxml
               
Markets_networkStaffAssignments.mxml
             
Markets_networkStaffReviewer.mxml
             
Markets_networkStoreProcess.mxml
             
Markets_networkVC.mxml
               
Markets_networkZipCountyLoader.mxml
             
Markets_newCustomers.mxml
               
Markets_PaymentGatewayMonitor.mxml
             
Markets_paymentGatewaySystem.mxml
             
Markets_personalWebPages.mxml
             
Markets_processManager.mxml
               
Markets_profileManager.mxml
               
Markets_quickCheck.mxml
               
Markets_QuickCheckMonitor.mxml
             
Markets_QwikSeeSlide.mxml
               
Markets_reportsReceipt.mxml
               
Markets_reportsSalesCards.mxml
             
Markets_reportsSalesGeneral.mxml
             
Markets_reportsSalesSummary.mxml
             
Markets_reposrtsQCardDB.mxml
               
Markets_salesBuilder.mxml
               
Markets_salesBulkLoader.mxml
               
Markets_salesCategory.mxml
               
Markets_salesEditor.mxml
               
Markets_salesSequence.mxml
               
Markets_signedReceipts.mxml
               
Markets_smsIntro.mxml
               
Markets_specialsActivity.mxml
               
Markets_specialsBuilder.mxml
               
Markets_specialsCommunityPublisher.mxml
           
Markets_specialsIntroAcct.mxml
               
Markets_specialsManager.mxml
               
Markets_specialsOffer.mxml
               
Markets_storeCalendar.mxml
               
Markets_storeCompanyAnnounce.mxml
             
Markets_storeECommerceSetup.mxml
             



 
 
53

--------------------------------------------------------------------------------

 
 
Database Tables

 
The applications are driven by a MySql database that includes approximately
9,000 tables.  A listing of these tables is included as a reference.
 
Tables that include a two digit label at the end of their table name and move
between 00 and 99 represent hash coded tables that are equivalent to a logical
single table.  The hash coding is used to separate tables that will expand to
large numbers and represent some type of transaction activity within the
applications.
 
Tables are used throughout the system and connected through two primary keys –
Location ID and User ID.  In general almost all of the hash coding schemes rely
on the use of either a hashed Location ID or User ID.
 
Systems

 
The applications are running in a Unix environment (Centros)  with Apache and
including MySql and PHP.  Although Java has been used in certain cases, these
Software does not currently require TOMCAT (for rendering Java code).
 
Trade Names:
 
The names used by the software include Quick Check, Carponet, and the VStore.
None of these has been registered as a trademark, although a copyright notice is
included on the splash page.
 
Inventions and Patents:
 
Two principal inventions have been created.  The first covers a storage
architecture for managing secure content over the Internet and routing this
content using tokens to a mobile phone (Software invention).  A second invention
is in process that covers a new hardware router that links independent computers
through a common communication system (Hardware invention).  This invention is
current entitled XServer (formerly MUSIC) and was defined in July 2014 as a way
of extending the connection of a remote server within local environments.  The
XServer is designed to operate as a free standing system that can integrate
multiple display and sensor applications within a single computer
platform.   The XServer is a refinement of the MUSIC architecture defined by
Seller and will be included within a new patent application of the Company.
 
A new invention (Sept 2014) has been created by the Seller entitled the
“MicroCast Registry and Finder” or the Registry.  The Registry has been designed
to provide a common resource for the computer industry for defining the address
and location of on-the-ground transmission devices and will be introduced as a
collection of database tables and a browser for viewing these database elements.
The Seller controls this asset, which will be brought to the market through the
MicroCast Communications LLC (or MCC) in which the Seller currently controls 82%
of the member interests.  MCC is the owner of the Registry.
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
The Seller has agreed to manage his ownership interests in MCC through a
separate enterprise,  MC Holdings LLC (or MCH),  that will be jointly owned by
the Seller and the Buyer.  The Seller will control 55% of the ownership
interests in MCH and the Buyer will control 45%. The management of MCH is by a
simple majority, which will be under the control of the Seller.
 
The Seller will also maintain management control and oversight of MCC, including
the right to include additional investors in MCC that may dilute the Seller and
Buyer interests and the interests of all members of MCC. The Buyer will be
notified in advance where such events occur.
 
The goal of the Seller is to maintain MCC and the Registry as strategic assets
for the Internet and the computer industry that are not biased to the interests
of any investor or member’s related enterprises.  The Buyer agrees to
participate in the leadership of MCC through membership in a Special Interest
Group or (SIG) MCC will be establishing for leaders in the computer and
technology industries and to use the Registry, where appropriate, in
transmission applications the Buyer brings to the market.  The Registry is
designed to help increase the use of transmission technologies in the
marketplace by establishing a common physical addressing scheme and verification
program as a new standard for transmission identification. The tables
established by the Registry are not designed for consumer use.  The end user
applications of how these transmission devices are used in the marketplace will
largely be through 3rd party applications developers, including those created by
the Buyer.  MCC will be seeking patents on key inventions related to the
Registry, including its storage architecture for the control of the transmission
identifiers, with the costs of these patent filings covered by MCC and owned by
MCC.
 
A financial invention, QwikSee, was created in April 2014 to establish a method
for supporting payments using a closed-loop network.  QwikSee and its software
components, URL and business methods are included as part of the asset transfer
by the Seller, which is designed to establish a private payment network that
allows individuals and merchants to exchange funds using a private
communications network managed by the Company.
 
Details of these inventions is included in the attached folder KRIZ BACKUP and
in the separate folders, MULTI SCREEN PORTAL HARDWARE and STORE IP.
 
Copyrights and Copyrightable Works:
 
Copyright notices have been included inside the key modules, but these modules
are kept as trade secrets and are not registered with the government.
 
All mask works and all applications, registrations and renewal:
 
NA
 
 
 
55

--------------------------------------------------------------------------------

 
 
Trade Secrets:
 
The software includes the various algorithms, approaches, processes and
reduction to practice of the various trade secrets and confidential information
related to the acquisition of the software.  There are no formal design
documents, other than power point presentations, which are not accurate in terms
of the final functionality.
 
There is no discussion of pricing in any of the software documentation.
 
There are no external suppliers required for the production of the software
other than the access to the Apache/MySql/PHP developer package.
 
A BP for CarpoNet (and covering the Locator and VStore software) is included as
a reference to the business approach for the technology in 2012.  This document
was not circulated other than through confidentiality agreements ( See CarpoNet
BP in KRIZ BACKUP folder).
 
A design document was created in 2012 to highlight the evolving visual design
elements of the application.  This was meant to be read as part of the CarpoNet
BP channels ( See CN Design ELements v4.0 in KRIZ BACKUP folder).
 
A go to market sales plan was also created around the product, which highlighted
a potential way the software could be marketed through various channels ( See CN
Marketing v4.0 in KRIZ BACKUP folder).
 
An exec summary that highlighted the overall business opportunity for the
software was created to highlight the projected downstream potential for the
market ( See CN Exec Summary v4.0 in KRIZ BACKUP folder).
 
 
 
 
 
56

--------------------------------------------------------------------------------

 